TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00028-CV


                                Kerrie Renee Knauth, Appellant

                                                  v.

                                     Jerry Knauth, Appellee


            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
NO. 15-1072-F395, THE HONORABLE DAWN ELIZABETH BAARDSEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on March 9,

2021.   On July 1, 2021, we notified appellant that no clerk’s record had been filed due to her

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellant on or before July 12, 2021, provide this Court with written

verification that payment has been made for the clerk’s record, written verification that payment

arrangements have been made to pay for the clerk’s record, or written documentation that

appellant is entitled to proceed without payment of costs. See Tex. R. Civ. P. 145; Tex. R. App.

P. 20.1. Further, the notice warned that the appeal may be dismissed for want of prosecution if

the requested documentation is not timely filed. See Tex. R. App. P. 37.3(b). To date, appellant

has not responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless appellant is entitled to proceed without

payment of costs. Id. In this case, appellant has not established that she is entitled to proceed

without payment of costs. See Tex. R. Civ. P. 145. Because appellant has failed to pay or make

arrangements to pay the clerk’s fee for preparing the clerk’s record, this appeal is dismissed for

want of prosecution.



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed for Want of Prosecution

Filed: December 30, 2021




                                                2